Filed 10/03/19 by Clerk of Supreme Court

                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                               2019 ND 238

State of North Dakota,                                Plaintiff and Appellee
     v.
David Gray,                                        Defendant and Appellant



                               No. 20190031

Appeal from the District Court of Burleigh County, South Central Judicial
District, the Honorable Douglas Alan Bahr, Judge.

AFFIRMED.

Per Curiam.

Mindy L. Anderson, Assistant State’s Attorney, Bismarck, N.D., for plaintiff
and appellee.

David B. Gray, self-represented, Bismarck, N.D., defendant and appellant;
submitted on brief.

Paul R. Emerson, Assistant Attorney General, Bismarck, N.D., for amicus
curiae State of North Dakota.
                                 State v. Gray
                                 No. 20190031

Per Curiam.

[¶1] David Gray appeals from a judgment entered after a jury found him
guilty of preventing arrest. He argues N.D.C.C. § 2.1-08-02         1         is
unconstitutional because it is vague and the district court erred in denying his
motion to dismiss. He also argues insufficient evidence supported probable
cause to charge him, insufficient evidence supported the jury’s verdict, and his
sentence was excessive and unlawful.

[¶2] We summarily affirm under N.D.R.App.P. 35.1(a)(4) and (7). See State v.
Skarsgard, 2007 ND 160, ¶ 6, 739 N.W.2d 786 (“A party’s failure to provide a
transcript of the proceedings in the district court may prevent the party from
prevailing on appeal. We will not review an issue if the record on appeal does
not allow for a meaningful and intelligent review of the district court’s alleged
error.” (citations omitted)); State v. Noack, 2007 ND 82, ¶¶ 8, 10, 732 N.W.2d
389 (This Court “will not consider an argument that is not adequately
articulated, supported, and briefed,” because without adequate briefing and
citation to authority, we are unable to meaningfully review alleged errors.);
State v. Kensmoe, 2001 ND 190, ¶ 17, 636 N.W.2d 183 (“[A] question not raised
or considered in the trial court cannot be raised for the first time on appeal.”).

[¶3] Gerald W. VandeWalle, C.J.
     Jerod E. Tufte
     Daniel J. Crothers
     Lisa Fair McEvers
     Jon J. Jensen




                                        1